Title: To Benjamin Franklin from Thompson, Farley & Co., 24 June 1779
From: Thompson, Farley & Co.
To: Franklin, Benjamin


Sir!
Nantes 24 June 1779
Dr. Busch who came from England the beginning of May took charge of a Small parcell with some letters and papers given him by Mr Thompson at Dover to be delivered us here, where he proposed coming after paying his Respects to you at Passy. Since that time we have been in daily expectation of seeing him but without Success; we therefore are under the necessity of giving you this Trouble to be informed if that Gentleman still remains at Paris and to request you will desire him to deliver the same to Mr. Olivier, Rue Bourg L’abbé unless he is soon coming to this City; We pray Your Excellency will be pleased to excuse this Trouble we could not avoid giving you and that you will Consider us with the greatest Respect Sir Your most Obedient and most devoted humble Servants
Thompson Farley & Co.
His Excellency B Franklin
  
Addressed: A S. E / S. Excellence M. Franklin / Ambassadeur des Etats unies / de l’amerique / a Passy / Pres de Paris
Notation: Thompson Farley 24 Juin 1779.
